Appellant was convicted in the District Court of Somervell County on May 12th of this year of the crime of seduction, and his punishment assessed at confinement in the penitentiary for two years.
The trial court at which he was convicted adjourned on the 22d day of May of this year. What purports to be a statement of facts found in the record does not seem to have been filed at any time in the District Court as by law required. Same was filed in this court on the 23d day of July, 1909. Under the law this statement of facts can not be considered, and in this condition of the record it is evident that the case must be affirmed. We have, however, examined the statement of facts, and in the light of same we do not believe, if same could be considered, that there is any error for which the case should be reversed. It is, therefore, ordered that the judgment be and it is hereby in all things affirmed.
Affirmed. *Page 302 
                          ON REHEARING.                       December 22, 1909.